Nov 18 2013, 5:32 am


 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

KRISTIN A. MULHOLLAND                                GREGORY F. ZOELLER
Appellate Public Defender                            Attorney General of Indiana
Crown Point, Indiana
                                                     JODI KATHRYN STEIN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

AARON DI-SHON WINDOM,                                )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 45A03-1305-CR-171
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                        APPEAL FROM THE LAKE SUPERIOR COURT
                         The Honorable Thomas P. Stefaniak, Jr., Judge
                                Cause No. 45G04-1102-MR-4


                                         November 18, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         Aaron Di-Shon Windom appeals the fifty-year sentence imposed following his

conviction for murder. He claims his sentence is inappropriate in light of the nature of the

offense and his character.

         We affirm.

         In the early morning hours of February 19, 2011, Windom murdered his friend,

seventeen-year-old Deandre Wilson. The two had just had a physical fight inside a residence

and been asked to leave. While a heated verbal confrontation continued outside, Windom

displayed his handgun. He then began firing at Wilson, who was unarmed. Windom shot

Wilson six times: four times in the back, once in the side of the head, and once in the face.

Wilson died at the scene.

         On February 23, 2011, the State charged Windom with one count of murder, two

counts of class A felony attempted murder, two counts of class C felony battery, and one

count of class C felony attempted battery.1 The State later added a habitual offender

allegation. Upon motion by the State, the two attempted murder counts were dismissed on

March 7, 2013.

         Three days before his scheduled jury trial, Windom entered into a plea agreement with

the State on March 8, 2013. Pursuant to the agreement, Windom pleaded guilty to murder,

and the State agreed to dismiss the remaining counts, including the habitual offender

allegation. The parties further agreed to a sentencing cap of fifty years. The trial court

accepted the plea agreement. Following a sentencing hearing on April 24, 2013, the trial


1
    The non-murder counts related to two other alleged victims at the scene of the shooting.

                                                      2
court sentenced Windom to fifty years in prison for Wilson’s murder and ordered the

sentence to be served consecutive to a twenty-year sentence recently imposed under Cause

No. 45G04-1103-FA-8 (FA-8). Windom now appeals, claiming the sentence imposed is

inappropriate in light of the nature of the offense and his character.

         Article 7, section 4 of the Indiana Constitution grants our Supreme Court the power to

review and revise criminal sentences. Pursuant to Ind. Appellate Rule 7, the Supreme Court

authorized this court to perform the same task. Cardwell v. State, 895 N.E.2d 1219 (Ind.

2008).     Per Indiana Appellate Rule 7(B), we may revise a sentence “if, after due

consideration of the trial court’s decision, the Court finds that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” Wilkes v. State, 917

N.E.2d 675, 693 (Ind. 2009), cert. denied. “[S]entencing is principally a discretionary

function in which the trial court’s judgment should receive considerable deference.”

Cardwell v. State, 895 N.E.2d at 1223. Windom bears the burden on appeal of persuading us

that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind. 2006).

         Murder is punishable by a term of imprisonment between forty-five and sixty-five

years, with the advisory sentence being fifty-five years. See Ind. Code Ann. § 35-50-2-3

(West, Westlaw current with all 2013 legislation). In this case, the sentence was capped

below the advisory at fifty years, pursuant to the plea agreement. Accordingly, the trial court

had a limited sentencing range (forty-five to fifty years) in which to sentence Windom. The

court sentenced him to fifty years and ordered this sentence to be served consecutive to that

imposed in FA-8.


                                                3
        With respect to the nature of the offense, we observe that Windom shot his unarmed

friend six times in the face, head, and back. He then retreated to his car and fled. This

occurred because the two were involved in an argument regarding the keys to a car, which

Wilson wanted to borrow. Although the fight was initially physical inside the apartment, it

remained verbal outside until Windom displayed his gun and began shooting.2 Nothing about

the nature of the instant murder makes the fifty-year, consecutive sentence imposed

inappropriate.

        Windom’s character does not help his case either. At sentencing, defense counsel

acknowledged that his client’s criminal history was an “extreme aggravating circumstance.”

Transcript at 23. Aside from his significant juvenile history, Windom has amassed at least

one misdemeanor (resisting law enforcement) and six prior felony (theft, auto theft, burglary,

battery resulting in serious bodily injury, and two counts of attempted battery) convictions by

the relatively young age of twenty-six. He has also been adjudicated a habitual offender (FA-

8). In sum, Windom has spent much of his adult life in prison or on probation and has

remained undeterred from criminal and violent behavior.

        Windom points to his guilty plea and “considerable remorse” in an attempt to bolster

his character. Appellant’s Brief at 7. We are not persuaded. Windom’s guilty plea came two

years after the crime and only days before his scheduled jury trial. Further, the plea resulted

in the dismissal of other charges, including a habitual-offender allegation, and capped his


2  This offense occurred only two days after a highway shooting in which Windom shot multiple bullets into
the moving vehicle of a young family in an apparent act of road rage, resulting in his conviction and sentence
in FA-8. See Windom v. State, Cause No. 45A03-1206-CR-253 (January 22, 2013).

                                                      4
sentence for murder at fifty years (a reduction of fifteen years off the maximum sentence).

Windom’s guilty plea was entitled to some weight but not so much as to make his below-the-

advisory sentence inappropriate.

       Judgment affirmed.

BAKER, J., and VAIDIK, J., concur.




                                            5